823 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry MOORE, Plaintiff-Appellant,v.MARYLAND AND VIRGINIA MILK PRODUCERS COOPERATIVEASSOCIATION, INC., a/k/a Maryland/Virginia MilkProducts, Defendant-Appellee.
No. 87-1034
United States Court of Appeals, Fourth Circuit.
Submitted May 15, 1987.Decided June 25, 1987.

Jerry Moore, appellant pro se.
Edward L. Merrigan, for appellee.
Before PHILLIPS, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order entering summary judgment for the defendant is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Moore v. Maryland and Virginia Milk Producers, C/A No. 86-2182-JH (D. Md., Jan. 12, 1987).


2
AFFIRMED.